Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (7,189,040) in view of Lee (2009/0152043). In regard to claims 1 and 3, Sharp discloses a compressed natural gas fuel system configured to replace a vehicle's gasoline fuel system comprising a storage assembly comprising an enclosure that includes a length and a width (Fig. 4a, items 10 and 120), wherein a plurality of non-permeable cylindrical tanks configured to contain compressed natural gas are encompassed within the enclosure (Fig. 4b, item 100), the enclosure further comprising bottom, rounded panel that is configured to mate a body line of the vehicle (Fig. 4a, item 10, wherein item 10 is convexly curved in the same manner as an underlying passenger vehicle), the storage assembly configured to be disposed on a roof of the vehicle (column 2, lines 58 – 64), wherein a chassis is disposed within the enclosure (Figs. 4a and 4b, item 101), the chassis comprising a proximal link member having a length that is at least a majority of the width of the enclosure (Fig. 4a, front instances of item 113), a distal link member that having a length that is at least the majority of the width of the enclosure (Fig. 4a, rear instances of item 113), and a fastening member disposed in between the proximal support member and the distal support member, wherein the proximal or distal support member is disposed perpendicularly with respect to the fastening member (Figs. 4a and 4b, item 116), a plurality of dividing members disposed between the plurality of non-permeable cylindrical tanks (Figs. 4a and 4b, unnumbered upwardly oriented central spires of item 111), a plurality of valve members disposed at a proximal end of each tank configured to deliver CNG to the fueling components of the .
In regard to claims 5 and 14, Sharp discloses wherein the length of the proximal link member is equal to the length of the distal link member (Figs. 4a and 4b).
	In regard to claims 7 and 16, Sharp discloses wherein the proximal link member and the distal link member are disposed in parallel within the enclosure (Figs. 4a and 4b).
	In regard to claims 8 and 17, Sharp discloses wherein the chassis further comprises a first support member disposed between each of the proximal link member and the distal link member, and the roof of the vehicle (Fig. 4b and 8, item 111).
	In regard to claims 9 and 18, Sharp discloses wherein the first support member has a length at least a majority of the length of the enclosure (Figs. 4a and 4b).
	In regard to claims 10 and 19, Sharp discloses wherein the first support member includes one or more attachments configured to mate with an inner bottom wall of the enclosure (Figs. 4b and 8, unnumbered feet on item 111).
	In regard to claims 11 and 20, Sharp discloses wherein the one or more attachments are further configured to mate with the roof of the vehicle (column 2, lines 48 – 64 & Fig. 4a).
	Sharp does not disclose fastening members extending past support members. In regard to claims 1 and 3, Lee discloses a compressed natural gas fuel system comprising a storage assembly including a proximal link member (Figs. 1 and 2, forward instance of item 2), a distal link member (Figs. 1 and 2, rearward instance of item 2), and a fastening member disposed in between the proximal support member and the distal support member, wherein the proximal support member is disposed perpendicularly with respect to the fastening member, and the fastening member extends longitudinally beyond the proximal and distal support member (Figs. 1 and 2, item 3).

	Sharp in view of Lee does not disclose the specific vehicle upon which the natural gas fuel system is to be mounted. In regard to claims 2, 4, and 12 – 13, the recitation of the use of Applicant’s invention upon a 12 person passenger van is considered to be a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Sharp in view of Lee does not disclose the length of the fastening member being equal to the length of the proximal member. In regard to claims 6 and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the fastening member and the proximal member equivalent, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 6 August 2021 have been fully considered but they are not persuasive.

The amended claim language is addressed in the above rejection.

For this reason, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618